Citation Nr: 1109342	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  07-01 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 8, 2010.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1949 to June 1950 and from September 1950 to April 1952.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO) that found that a prior final March 2003 rating decision did not contain clear and unmistakable error (CUE).  In January 2008, the Board granted the Veteran's representative's motion to advance the case on the Board's docket due to the appellant's advanced age.

As noted, this claim was originally based on allegations that there was CUE in a final March 2003 rating decision that, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD) and TDIU.  However, in July 2007, the Veteran submitted a June 2007 record from the Navy Personnel Command (NPC) entitled Transmittal of and/or Entitlement to Awards.  This document states that a review of the Veteran's military records revealed that he was entitled to receive several medals and ribbons, including the Combat Action Ribbon.  

Under 38 C.F.R. § 3.156(c) "at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim" on the merits de novo.  Receipt of the Combat Action Ribbon denotes that the Veteran engaged in combat with the enemy and entitled him to relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f).  For these reasons, his PTSD claim was reconsidered and allowed by the Board in February 2008 based on the additional service records under the provisions of 38 C.F.R. § 3.156(c).  The Board found that receipt of the service department evidence essentially rendered the CUE claim moot and that any decision made as a result of the new evidence would subsume the March 2003 decision.  

The February 2008 Board decision remanded the issue of entitlement to TDIU.  A February 2008 rating decision implemented a February 2008 Board award of service connection for PTSD and assigned a 30 percent rating for such disability.  In September 2008, the Veteran submitted a notice of disagreement (NOD) as to the rating assigned.  

In October 2009, the Board remanded the TDIU claim for due process reasons.  A February 2010 rating decision granted a 100 percent schedular rating for PTSD, effective February 8, 2010.  A February 2010 supplemental statement of the case found that the issue of entitlement to TDIU was moot effective from February 8, 2010, since the Veteran had a total disability rating from such date.  In May 2010 the case was again remanded by the Board for due process reasons.

Pursuant to the Board's May 2010 remand, a statement of the case (SOC) was issued with respect to the matter of a rating in excess of 30 percent for PTSD prior to February 8, 2010.  The Veteran has not perfected an appeal with respect to the PTSD claim; accordingly, such matter will not be addressed herein.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran filed a claim for TDIU on July 11, 2002.

2.  Prior to February 8, 2010 the Veteran's service-connected disabilities were not shown to be of such nature and severity as to preclude him from obtaining or maintaining substantially gainful employment.


CONCLUSION OF LAW

Prior to February 8, 2010, the requirements for TDIU were not met.  38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 4.15, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of his claim.  A November 2002 letter notified him of the evidence necessary to substantiate his TDIU claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An April 2008 letter also informed the Veteran of disability rating and effective date criteria.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  A September 2009 supplemental SOC readjudicated the claim after all necessary notice was provided and he had ample opportunity to respond/supplement the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA arranged for compensation and pension VA examinations and/or medical opinions in August 2002 (PTSD), December 2002 (infectious diseases), November 2008 (ear diseases), November 2008 (hypertension), November 2008 (audiology), February 2010 (PTSD), and February 2010 (hypertension).  The Board finds that the examination reports and medical opinions cumulatively provide sufficient information and are adequate to address the matters at hand given that the medical providers took the Veteran's history, reviewed the claims folders in most cases, and provided opinions with respect to the impact of the Veteran's service-connected disabilities on his employability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

II. Factual Background, Legal Criteria and Analysis

Historically, a September 1952 rating decision granted the Veteran service connection for infectious hepatitis, rated 10 percent and for external hemorrhoids, rated 0 percent.  In September 1957 the rating for hepatitis was reduced to 0 percent.

In 2000, the Veteran reinitiated contact with VA regarding his VA compensation when he requested increased ratings for his service-connected disabilities.  In September 2001 the rating for hemorrhoids was increased to 10 percent.  

As noted above, a February 2008 rating decision implemented an earlier Board grant of service connection for PTSD, and assigned a 30 percent rating, effective in August 2001.  Pursuant to an October 2009 Board decision, a November 2009 rating decision granted service connection for hypertension, tinnitus, and bilateral hearing loss, rating each disability 10 percent .  The hypertension rating was made effective in September 2001 and the hearing loss and tinnitus ratings were made effective from August 2001.

In July 2002 the Veteran submitted a formal claim for TDIU.  At that time, he was 70 years old and reported that he had last worked full-time in 1996.  During the time period in question, his service-connected disabilities included:  PTSD, rated 30 percent; hemorrhoids with residual fecal leakage, rated 10 percent; tinnitus, rated 10 percent; hypertension, rated 10 percent; and hepatitis and bilateral hearing loss, each rated 0 percent.  His combined service-connected disability rating between September 2001 and February 2010 was 50 percent.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Furthermore, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Thus, the Board may not consider the effects of the Veteran's nonservice-connected disabilities on his ability to function.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board finds that the preponderance of the evidence is against a finding that the Veteran satisfied the criteria for TDIU prior to February 8, 2010.  The schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) were not met prior to February 8, 2010.  With respect to consideration of the claim under 38 C.F.R. § 4.16(b), the Board has no authority to award TDIU under § 4.16(b) in the first instance.  Rather, the rating board must submit to the Director, Compensation and Pension Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities, alone, precluded his participation in all forms of employment prior to February 8, 2010, and therefore referral for extraschedular consideration is not warranted.  The Veteran contends that he had to retire early because he had a poor work history and was unable to get along with coworkers.

An August 2001 private audiology report notes that the Veteran reported difficulty hearing in most communication situations.  A December 2002 record from a former employer of the Veteran indicates that in 1997 he worked 31 hours a week for several months as a medical technologist, and left that position because he got a new job.  Another December 2002 record from a former employer notes that he worked full-time from late 1997 until March 1998 as a lab manager.  The reason for termination of employment was "quit."  A private medical record dated in April 2002 reveals that the Veteran underwent back surgery in March 2002; his back disability is not service-connected.

With respect to his hearing loss and tinnitus, a February 2003 private audiologist found that the Veteran had "excellent" speech discrimination at comfortable loudness levels bilaterally.  A November 2008 VA audiology examination noted that the Veteran reported that he could not hear well in noisy environments.  A February 2010 VA audiologist, while noting that the Veteran would "have difficulty hearing women and children's voices, if not looking directly at the speaker, or if background noise is present, opined that the "Vet's hearing loss and tinnitus will not prevent him from obtaining or keeping gainful employment in his line of work."  The audiologist explained that the Veteran "has good hearing in the low and mid frequency range and will hear conversational level speech adequately in quiet."  The audiologist also found that "there was no indication his hearing loss or tinnitus interfered win the performance of [his work as a medical technologist] since he held it for so long [55 years]."  The Board finds this opinion particularly probative as the audiologist's findings were made in light of the Veteran's entire history.  The audiologist clearly stated that he had reviewed the claims folders, including the STRs and the recent VA examination reports.

With respect to the Veteran's hypertension, a February 2010 VA nurse practitioner, after reviewing the claims folder, opined that "[r]egarding the effect of his HTN [hypertension] on his ability to be employed as a medical technician, he is on medication with good control and thus his HTN should not impair his ability to work as a medical technician."  She further stated that "his HTN would be unlikely to impair his ability to do any type of employment as long as he is compliant with his prescribed medications."

With respect to the Veteran's hemorrhoids, the February 2010 nurse practitioner stated that "[r]egarding the effects of his hemorrhoids on his ability to be employed there have [sic] been no documentation of hemorrhoidal thromboses or significant bleeding episodes noted in . . . medical records."  The nurse practitioner noted that the Veteran takes narcotics and is likely to have constipation which in turn is very likely to cause intermittent swelling and bleeding which he treats with over- the-counter medication as noted in his VA examination reports.  She did indicate that during flare-ups or bleeding episodes, his ability to sit would be impaired and that fecal leakage would likely cause increased anxiety and likely aggravate his service-connected PTSD.  She indicated that the hemorrhoids "might prevent him from doing much of that type of more physical employment" like heavy lifting, pushing or pulling, or straining.  The nurse practitioner concluded, however, that his service-connected hemorrhoids were "unlikely to prevent him from performing any activities required by the work of a medical technologist."  

With respect to the Veteran's hepatitis, the nurse practitioner concluded that "[i]t is very unlikely that the veteran's history of hepatitis would in any way prevent him from performing any type of employment, regardless of physical or sedentary, supervision, or public interaction."  She supported this conclusion by noting that the Veteran has denied persistent symptoms of hepatitis in recent VA examinations; liver function studies have been essentially normal since 2002; hepatitis tests have been negative; and he has not complained of hepatitis symptoms to his medical providers.

Regarding his PTSD, an August 2002 VA PTSD examination noted that the Veteran felt that he had better control of his temper and blood pressure, and a better relationship with his wife since he started therapy in 2001.  The examiner noted that the Veteran "has been able to remain employed over the years" despite that his PTSD symptoms affected his occupational functioning and limited his ability to obtain benefits from long-term employment at one location, i.e., based on seniority.

The Veteran reported in a February 2010 PTSD examination that he had worked for over 25 employers in his 55 years as a medical technician and that he has been unemployed since the late 1990s.  He stated that he quit more often than he was fired because he knew that he would be fired if he stayed; he was fired from 4-5 jobs.  He and his wife attributed this employment history to his "great difficulty responding to supervisors and interacting with coworkers" and that he had angry outbursts when stressed.  However, he was married to his current wife for 28 years.  The February 2010 examiner found that the Veteran could no longer participate in gainful employment; this opinion became the basis for the 100 percent rating effective the date of the examination.  Notably, the examiner concluded that the Veteran had functioned, albeit poorly, in gainful employment for which he had been trained for many years.  The examiner attributed this dysfunction solely to PTSD.

A November 2008 VA hypertension examination concluded that the Veteran would qualify for TDIU but based his opinion on the Veteran's age of 77, which cannot be a factor in TDIU determinations, and on his "back surgeries and other comorbidities".  Nonservice-connected disorders like the Veteran's back disorder cannot be factors in TDIU determinations.  Given that the November 2008 examiner impermissibly considered the Veteran's age and nonservice-connected disabilities, in addition to his service-connected PTSD and hypertension, it cannot provide the basis for a grant of TDIU prior to February 8, 2010.

In sum, the evidence relevant to the period prior to February 8, 2010 shows that, while some of the Veteran's service-connected disabilities, particularly PTSD, impacted negatively upon his employability, his service-connected disabilities did not cause him to be unable to secure and follow a substantially gainful occupation.  

Absent the minimum percentage requirements for basic eligibility for entitlement to a TDIU pursuant to 38 C.F.R. § 4.16, and given the above medical opinions, submission to the Director, Compensation and Pension Service for extraschedular consideration is not warranted at this time, particularly in light of the 2008 and 2010 VA examination reports which clearly establish that prior to February 8, 2010, the Veteran's service-connected disabilities of hearing loss, tinnitus, PTSD, hepatitis, and hemorrhoids did not cause him to be unemployable.  

The evidence of record does not support that the Veteran met the criteria for entitlement to a TDIU rating prior to February 8, 2010; rather, the preponderance of the evidence is against such claim.  There is no doubt to be resolved; therefore, the appeal in this matter must be denied. 38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to a TDIU rating prior to February 8, 2010 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


